In re Duhon, Scotty et al.; Duhon, Matthew, Duhon, Kyle, Duhon, Dawna;— Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court, Div. F, No. 98-4881; to the Court of Appeal, Third Circuit, No. CW 00 00162.
Denied in part; granted in part. The application is denied with respect to that portion of the court of appeal’s judgment holding the policy was a renewal policy which did not require a new rejection of uninsured motorist coverage. However, because the trial court never had an opportunity to address the validity of the UM rejection form, we grant the writ in part, vacate the judgment of the court of appeal insofar as it renders summary judgment in favor of National Union Fire Insurance Company of Pittsburgh, PA and remand the ease to the trial court to consider plaintiffs’ arguments with respect to the validity of the rejection form.